r (. ., t". -A
                                          0
                                              4   f39 P-4.1. '
                                                             c

                                                                                               08/25/2020
                                             j ,Ik..,,„;'t.'zAi
          IN THE SUPREME COURT OF THE STATE OF MONTANA                                     Case Number: PR 20-0005


                                      PR 20-0005
                                                                                     -g LED
                                                                                     AUG 2 5 2020
                                                                                    Bowen Greenw000
                                                                                 Cleric of Suprerne Coo,
IN RE THE MOTION OF KARL F. RUTLEDGE FOR                                             State of

ADMISSION TO THE BAR OF THE STATE OF                                         ORDER
MONTANA



      Karl F. Rutledge has filed a motion for admission to the Bar ofthe State ofMontana
pursuant to Rule V ofthe Rules for Admission, Admission on Motion. The Bar Admissions
Administrator ofthe State Bar of Montana has informed the Court that the Commission on
Character and Fitness has certified that Rutledge has provided the necessary documentation
and has satisfied the requirements prerequisite to admission on motion under Rule V.
Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Karl F. Rutledge may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office ofthe Clerk
of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
                   `1"L.,
      DATED this aZ day of August, 2020.



                                                                     Chief Justice
    Justices




2